 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7 PHILLIPS 66 COMPANY, et al.,

 8                    Plaintiff(s),
                                                      Case No. 2:19−cv−00174−JLR
          v.
 9                                                    ORDER REGARDING INITIAL
     JOEL SACKS,                                      DISCLOSURES, JOINT STATUS
10                                                    REPORT, AND
                                                      EARLY SETTLEMENT
11                   Defendant(s).
12

13

14                             I. INITIAL SCHEDULING DATES

15         The Court sets the following dates for initial disclosure and submission of the

16    Joint Status Report and Discovery Plan:

17             Deadline for FRCP 26(f) Conference:                    3/19/2019

18             Initial Disclosures Pursuant to FRCP 26(a)(1):         4/2/2019

19             Combined Joint Status Report and Discovery
               Plan as Required by FRCP 26(f)
               and Local Civil Rule 26(f):                            4/9/2019
20
           The deadlines above may be extended only by the Court. Any request for an
21
      extension should be made by telephone to Ashleigh Drecktrah, Courtroom Deputy, at
22
      (206) 370−8520. If Defendants have appeared, the parties are directed to meet and to
23
      ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
      AND EARLY SETTLEMENT − 1
 1

 2   confer before contacting the Court to request an extension.

 3        If this case involves claims which are exempt from the requirements of

 4   FRCP 26(a) and 26(f), please notify Ashleigh Drecktrah, Courtroom Deputy, by

 5   telephone at (206) 370−8520.

                    II. JOINT STATUS REPORT & DISCOVERY PLAN
 6
          All counsel and any pro se parties are directed to confer and provide the Court
 7
     with a combined Joint Status Report and Discovery Plan (the "Report") by
 8
     April 9, 2019. This conference shall be by direct and personal communication,
 9
     whether that be a face−to−face meeting or a telephonic conference. The Report will be
10
     used to determine if a FRCP 16 conference would be helpful and to set a schedule
11
     for the prompt completion of the case. FRCP 16 provides for a pretrial conference
12
     with the court for such purposes as:
13
        1.   expediting disposition of the action;
14      2.   establishing early and continuing control so that the case will not be
15           protracted because of lack of management;

16      3.   discouraging wasteful pretrial activities;

17      4.   improving the quality of the trial through more thorough preparation, and;

18      5.   facilitating settlement.

19        The Joint Status Report must contain the following information, by

20   corresponding paragragh numbers:

        1.   A statement of the nature and complexity of the case.
21
        2.   A proposed deadline for the joining of additional parties.
22
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT − 2
23
 1
        3.     The parties have the right to consent to assignment of this case to a full time
 2
     United States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR 13
 3
     to conduct all proceedings. The Western District of Washington assigns a wide range of
 4
     cases to Magistrate Judges. The Magistrate Judges of this district thus have significant
 5
     experience in all types of civil matters filed in our court. Additional information about
 6
     our district's Magistrate Judges can be found at www.wawd.uscourts.gov. The
 7
     parties should indicate whether they agree that the Honorable Brian A. Tsuchida
 8   may conduct all proceedings including trial and the entry of judgment. When

 9   responding to this question, the parties should only respond "yes" or "no". Individual

10   party responses should not be provided. A "yes" response should be indicated only

11   if parties consent. Otherwise, a "no" response should be provided.

12        4.    A discovery plan that states, by corresponding paragraph letters (A, B, etc.),

13   the parties' views and proposals on all items in Fed. R. Civ. P. 26(f)(3), which

     includes the following topics:
14
                (A) initial disclosures;
15
                (B) subjects, timing, and potential phasing of discovery;
16
                (C) electronically stored information;
17
                (D) privilege issues;
18
                (E) proposed limitations on discovery; and
19
                (F) the need for any discovery related orders.
20
          5.    The parties' views, proposals, and agreements, by corresponding paragraph
21
     letters (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes
22   ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT − 3

23
 1
     the following topics:
 2
               (A) prompt case resolution;
 3
               (B) alternative dispute resolution;
 4
               (C) related cases;
 5
               (D) discovery management;
 6
               (E) anticipated discovery sought;
 7
               (F) phasing motions;
 8             (G) preservation of discoverable information;

 9             (H) privilege issues;

10             (I) Model Protocol for Discovery of ESI, and;

11             (J) alternatives to Model Protocol.

12        6.   The date by which discovery can be completed.

13        7.   Whether the case should be bifurcated by trying the liability issues before

     the damages issues, or bifurcated in any other way.
14
          8.   Whether the pretrial statements and pretrial order called for by Local Civil
15
     Rules 16(e), (h), (i), and k, and 16.1 should be dispensed with in whole or in part
16
     for the sake of economy.
17
          9.   Whether the parties intend to utilize the Individualized Trial Program set
18
     forth in Local Civil Rule 39.2 or any ADR options set forth in Local Civil
19
     Rule 39.1.
20
          10. Any other suggestions for shortening or simplifying the case.
21
          11. The date the case will be ready for trial. The Court expects that most civil
22   ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT − 4

23
 1
     cases will be ready for trial within a year after filing the Joint Status Report and
 2
     Discovery Plan.
 3
          12. Whether the trial will be jury or non−jury.
 4        13. The number of trial days required.

 5        14. The names, addresses, and telephone numbers of all trial counsel.

 6        15. The dates on which the trial counsel may have complications to be

 7   considered in setting a trial date.

 8        16. If, on the due date of the Report, all defendant(s) or respondent(s) have not

 9   been served, counsel for the plaintiff shall advise the Court when service will be

     effected, why it was not made earlier, and shall provide a proposed schedule for the
10
     required FRCP 26(f) conference and FRCP 26(a) initial disclosures.
11
          17. Whether any party wishes a pretrial FRCP 16 conference with the judge
12
     prior to entry of any order pursuant to Rule 16 or setting of a schedule for this case.
13
     If yes, indicate whether a party wishes an in−person or telephonic conference.
14
          18. List the date(s) that each and every nongovernmental corporate party filed
15
     its disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Rule 7.1.
16
          If the parties are unable to agree to any part of the Report, they may answer in
17
     separate paragraphs. No separate reports are to be filed. If the parties wish to have a
18   status conference with the Court at any time during the pendency of this action, they
19   should notify Ashleigh Drecktrah by telephone at (206) 370−8520.

20
                             III. PLAINTIFF'S RESPONSIBILITY
21
          This Order is issued at the outset of the case, and a copy is sent by the clerk to
22
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT − 5
23
 1
      counsel for plaintiff (or plaintiff, if pro se) and any defendants who have appeared.
 2
      Plaintiff's counsel (or plaintiff, if pro se) is directed to serve copies of this Order on all
 3
      parties who appear after this Order is filed. Such service shall be accomplished
 4
      within ten (10) days after each appearance. Plaintiff's counsel (or plaintiff, if pro se)
 5
      will be responsible for starting the communications needed to comply with this Order.
 6

 7                 IV. JUDGE SPECIFIC PROCEDURAL INFORMATION

           All counsel and unrepresented parties should review Judge Robart's web page
 8
      for procedural information applicable to cases before Judge Robart. The judges'
 9
      web pages, in addition to the Local Rules, Electronic Filing Procedures for Civil and
10
      Criminal Cases, court forms, instruction sheets, and General Orders, can be found on
11
      the Court's website at www.wawd.uscourts.gov.
12

13          V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

14         If settlement is achieved, counsel shall immediately notify Ashleigh Drecktrah,

      Courtroom Deputy, at (206) 370−8520.
15
           The parties are responsible for complying with the terms of this Order. The Court
16
      may impose sanctions on any party who fails to comply fully with this Order.
17
          DATED: The 5th of March 2019.
18
                                                                 s/ James L. Robart
19                                                             James L. Robart
                                                               United States District Judge
20

21

22
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
23   AND EARLY SETTLEMENT − 6
